Case 1:17-cr-00183-TWP-TAB Document 125 Filed 01/31/20 Page 1 of 3 PageID #: 903




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDL{NAPOLIS DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
         Plaintffi                                     )
                                                       )
                                                       )   Cause   No.:   1:1   7-CR-0183-TWP-TAB
                                                       )
  BUSTER I{ERNANDEZ,                                   )
  (a.k.a. Brian Kil, Brianna Killian, Brian Mil,       )
  Greg Martain, Purge of Maine,                        )
  uygt9@hushmail.com, yare93lZ@hushmail.com,           )
  Dtvx 1 @hushmail.com, Lcaked_hacks1,                 )
  Closed Door, Closed Color, Cluttcr Removed,          )                                                 I


  Color Rain, Plot Draw, and Invil Cable)              )                                                 I


                                                       )
         Defendant.                                    )



                                 STIPULATION OF THE PARTIES

         The United States of America, by counsel, and the Defendant, by and through counsel,

  submit to the Court the following stipulation offacts, agreed upon by the parties, to be read to the

  jury and treated by thejury   as proved beyond a reasonable doubt:


         The following Government Exhibits were seized from Buster Hemandez's residence at

  9617 Eucalyptus Drive, in Bakersfield, California, on August 3,2017, arrd from the residence at

  4208 Pioneer Drive, in Bakersfield, Califomia, on   April   18, 2019.


   Exhibit Device Description
      1000   Westem Digital Hard Drive, 80GB, Modcl: WB800BB-55JKA0, S/N:
             wc{Mo2406221 (FBr 1824)
      1001   Seagate Hard   Drive,40GB, Model: ST340014.A, S,tN: 5JX62W8E (FBI 1823)
      1002   iPlrone5 cellphone, IMEI: 013336009411128 (FBI lB22)
      1003   HTC Phone, IMEI: 357814049305405 (FBI 1821)
      1004   Sony DVD R+RW (FBI 1820)
      1005   Hitachi Hard drive, SArI: \4JVCOZG3DBEPYELT (FBI 1819)
      1006   Ziploc bag containing three SD cards- (1) SD Card, 2GB, silicone power( 2)
             Samsung Micro SD card, 8 GB; (3) HC Micro SD card,4GB (FBI 1B18)
      1007   Memorex CD's (FBI 1B 17)
Case 1:17-cr-00183-TWP-TAB Document 125 Filed 01/31/20 Page 2 of 3 PageID #: 904




       1008   Samsung Hard Drive, S,A.l: S25WJ9AB50615; 1-MSATA Memory card (FBI 18                  l6)
       1009   Flash drives. (1) SanDisk Cruiser glide, 64 GB, Sill: BH1510253628 Verbatim
             flash drive (FBI 1B15)
       1010  Flash drivcs. (1) SanDisk, 4GB; (2) Black in color Ilash drive (FBI 1B 14)
       1011 Memorex, 8 GB flash drive (FBI 1B13)
       t0t2 Ccllphones: (1) Motorola cellphone, model: XP875, S,OI: 99000083 8180380; (2) LG
             cellphone, IMEI: 013687004737070 (FBI 1812)
       1013 Stack of DVD+RW discs (FBl 1Bl1)
       1014 HP computer, model: 635, S,N:SCBl220XLL (FBI 1810)
       1015 2 Thumb drives (FBI I 89)
       1016 Extemal hard drive, SN: Y2IBTFEXTTTI (i88)
       1017 Acer laptop, model: Aspire 5251-1513 SAJ: LXPWJ02001017273671601 (187)
       I 018 HP Laptop Probook, model: 64758, S,n,l: CNU3019SI(C (186)
       1019 Samsung Galaxy cell phone, model: N/A, SAJ: N/A. (FBI 185)
       1020 HP laptop, model: C7-1167 DX, S,Atr: CNF1231VMB. (FBI 1B4)
       1021 White iPhone 65 SN CT6RJAMSGRYF (FBI 183)
       1022 White iPhone 7+ S/N F2LTSBL9HFYC (l 82)
       1023 Quantum Fireball Hard Drive (1830)


          The parties stipulate that the exhibits listcd above were properly placed into evidence with

  thc Federal Bureau of Invcstigation.

          The parties stipulate that the exhibits listed above were manufactured outside the State     of

  Indiana, and therefore, werc materials that have been mailed, shipped, or transported in or affecting

  interstate or lbreign commerce by any means.

          The parties stipulate that the items were seized lawfully pursuant to a fderal search

  wanant.

          The parties stipulate that,   if   called to testifu, expefis in the field of digital evidence

  preservation, examination, and extraction would say that they examined the exhibits listed above.

  These exhibits had been properly stored and preserved from the time that they were seized from

  the Defendant's residence until thc time that they were examined by these     experts. Evidence was

  properly extracted frorr these exhibits using principles that are relied upon by these experts during

  their everyday course of business. The methods used to examine this evidence meets the

   standards set forth under Federal Rules of Evidence 702 and 901     .



          By affixing their signatures hereto, the United States and the Defendant         &gree   to this
Case 1:17-cr-00183-TWP-TAB Document 125 Filed 01/31/20 Page 3 of 3 PageID #: 905




   stipulation and that said stipulations may be cntered into evidence during the coursc of the trial in

   the above cause.




       /i

             Neston
            M. Korobov
             United


     ano
   Counsel for Defendant
